Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a Continuation Application of S/N 16/883,194, filed 05/26/2020 and now is US 10,984,833, which is a Continuation Application of S/N 16/696,394, filed 11/26/2019 and now is US 10,720,181; which is a Continuation Application of S/N 16/502,418, filed 07/03/2019 and now is US 10,803,904; which has foreign priority claimed to foreign application filed in JAPAN as:
-  JAPAN 	2019-086717, filed on 04/26/2019.
2)	The I.D.S filed 04/19/2021 and 05/26/2021 have been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
3)	Claims 1-27 are allowed.
	The cite references discloses a magnetic tape recording device having a dimensional variation, the medium includes a magnetic layer, an underlayer between the substrate and the magnetic layer, the underlayer including a non-magnetic powder and a binding agent, a back layer, the squareness ratio in a vertical direction of the magnetic medium is 65% or more, and an average thickness of the magnetic 
tracks have become very narrow in order to improve a recording density of data due to dimensional change of tape itself due to environmental factors such as, temperature and humidity. By doing so, the present invention has an improving recording density over conventional art, suppressing a dimensional change in a width direction by adjusting tension applied in a longitudinal direction of a tape. In order to achieve this advantage, the invention providing a magnetic recording cartridge and a magnetic recording medium having a magnetic layer, a non-magnetic layer, a base layer and a back layer, wherein an average thickness of the magnetic recording medium tT is 4.0 µm < tT < 5.5 μm, a base layer includes a polyester resin, a dimensional change amount Aw in a width direction of the magnetic recording medium with respect to a tension change in the longitudinal direction of the magnetic recording medium is 700 ppm/N ≤ Aw ≤ 2000 ppm, the magnetic recording medium is accommodated in a state of being wound around the reel in the cartridge case and 0.01 μm (a servo track width on an inner side of winding of the magnetic recording medium) - (a servo track width on an outer side of winding of the magnetic recording medium) ≤ 2.5 µm is satisfied, and the dimensional change amount Aw is determined as:

    PNG
    media_image1.png
    101
    497
    media_image1.png
    Greyscale

and the longitudinal direction of the magnetic recording medium under 25°C and 50%RH and a width of the sample of the magnetic recording medium is 1/2 inch prior to being subject to a load. These features, as recited in the independent claim(s), are not found or suggested in the prior art of record.
4)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).















								/TAN X DINH/
Primary Examiner, Art Unit 2688
September 22, 2021